DETAILED ACTION
Receipt of Arguments/Remarks filed on December 20 2021 is acknowledged. Claims 1 and 3 were amended. Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14 2021, October 14 2021, November 10 2021, December 14 2021 and January 18 2022 were considered by the examiner.

Withdrawn Objections/Rejections
The amendments filed December 20 2021 have overcome the objections to claims 1 and 4 and partially over claim 3.  The abbreviations are now defined in the claim.
The amendments filed December 20 2021 have overcome the rejection of claims 

Maintained and New Rejections Necessitated by the Amendments filed December 20 2021


Claim Objections
Claim 3 is objected to because of the following informalities:  a comma “,” is missing between derivatives and amino in line 2.  Appropriate correction is required.

Response to Arguments
Applicants’ arguments filed December 20 2021 have been fully considered but they are not persuasive. 
Applicants indicate that the amendments overcome the objection.  However, the above objection was not addressed or corrected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitusiak (IP.com, 2011).
The instant application claims a method for inhibiting adherence of deoxyribonucleic acid (DNA) viruses to a surface, the method comprising: providing a composition, the composition comprising: an anti-adherent agent comprising C12-C16 alkyl Polyethylene glycol (PEG)-2 hydroxypropyl hydroxyethyl ethylcellulose; wherein the composition comprises less than 3% by total weight of the composition of an antimicrobial agent; and applying the composition to the surface to inhibit the adherence of DNA viruses to the surface.  
Pitusiak is directed to skin care formulations with STRUCTURE® Cell thickeners.  SRUCTURE® Cel family of polymers are multifunctional, naturally derived rheology modifiers that function as texture modifiers, emulsion stabilizers, moisturization and foam enhancers.  Products include HMEHEC (INCI: C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose).  HMEHEC (STRUCTURE ® CEL 500 HM) is a hydrophobically modified cellulose derivative providing the highest surface activity of all the STRUCTURE® CEL products.  It has a low viscosity, however its physical cross-linking via hydrophobic chain interaction along with chain entanglements can provide a 
Thus, Pitusiak teaches a composition comprising the same claimed ingredients wherein the composition does not appear to contain any antimicrobial agent in an amount greater than 3% wherein the composition is applied to the face to remove excess surface oil.  Since neither the instant claims nor the specification provides a limiting definition of surface, the face reads on the instantly claimed surface.
Regarding the “inhibiting the adherence of deoxyribonucleic acid viruses”, Although the reference is silent, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the 
    Thus, Pitusiak teaches, either expressly or inherently implied, each and every limitation of the instant claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US Patent No. 6294186, cited on PTO Form 1449) in view of Pitusiak (IP.com, 2011, cited in the Office action mailed on September 20 2021) as evidenced by Kohli (Developments in Surface Contamination, 2013, cited in the Office action mailed on September 20 2021).
Applicant Claims
The instant application claims a method for inhibiting adherence of deoxyribonucleic acid (DNA) viruses to a surface, the method comprising: providing a composition, the composition comprising: an anti-adherent agent comprising C12-C16 alkyl Polyethylene glycol (PEG)-2 hydroxypropyl hydroxyethyl ethylcellulose; wherein the composition comprises less than 3% by total weight of the composition of an antimicrobial agent; and applying the composition to the surface to inhibit the adherence of DNA viruses to the surface.  The instant application claims the method further comprises removing at least some of the composition from the surface while allowing at least some of the composition to remain on the surface.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Beerse et al. is directed to antimicrobial composition comprising a benzoic acid analog and a metal salt.  It is taught that as with viruses, the types of bacteria that can infect humans and other mammals are innumerable.  A number of products have been 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Beerse et al. teaches hydrophobically modified cellulose, Beerse et al. does not expressly teach a C12-16 alkyl PEG-2 hydroxypropyl hydroxyethyl ethylcellulose.  However, this deficiency is cured by Pitusiak as evidenced by 
	Pitusiak is directed to skin care formulations with STRUCTURE® Cell thickeners.  SRUCTURE® Cel family of polymers are multifunctional, naturally derived rheology modifiers that function as texture modifiers, emulsion stabilizers, moisturization and foam enhancers.  Products include HMEHEC (INCI: C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose).  HMEHEC is a hydrophobically modified cellulose derivative providing the highest surface activity of all the STRUCTURE® CEL products.  It has a low viscosity, however its physical cross-linking via hydrophobic chain interaction along with chain entanglements can provide a unique rheology, enhanced texture and improved sensorial properties in emulsions.  The polymers form a protective layer (film) (page 2).  Hand sanitizer with the polymers are exemplified.  Cleansing composition with glycerin are exemplified.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize a hydrophobically modified cellulose derivative such as C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose in the composition of Beerse et al. One skilled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize glycerin as a humectant.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught humectants as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize additional components such as betaine surfactants or conditioning agents such as citric acid, urea, etc.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and allow some of the composition to remain (i.e. leave a residue) in order to provide for anti-viral activity for some time after application as suggested by Beerse et al.  Since the types of viruses which can infect humans or other mammals are innumerable, it is advantageous to provide not only an immediate anti-viral effect but also residual efficacy as taught by Beerse et al.  
Regarding the claimed antimicrobial agent, Beerse et al. teaches that this is an optional ingredient.  When included amounts of antimicrobial agent overlap with the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616